DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 15 October 2021 is hereby acknowledged. Claims 1, 2, 5-9, and 11-14 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 15 October 2021. For this reason, the present action is made non-final.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/055498 A1 (“Lee”) in view of US 6,448,366 (“Santhanam”) as evidenced by US 2007/0232727 (“Lin”) and US 2005/0070655 (“van den Bergen”).
As to claims 1 and 2, Lee teaches anticorrosion paint formulation (pp. 13-14, teaching liquid coating formulation) comprising an epoxy resin (p. 6, l. 25) and nanoparticles (claim 1). Lee teaches that the nanoparticles are Cloisite 30B. Lin teaches epoxy resin composition usable in coatings (Lin, Abstract, para. [0037]) containing a filler including that Cloisite 30B, and that Cloisite 30B has dimensions of about 1 nm in thickness and 200 nm in length and width (Lin, para. [0074]). The teaching of Lin teaches that the nanoparticles inherently meet the limitation of a few hundred and about one nanometer, respectively, as to lateral dimensions and thickness, and are thus mostly bidimensionally developed.

Lee does not exemplify the recited amount of nanoparticles being lower than 1% by weight; however, Lee teaches the use of 0.1-20 parts of organoclay with 100 parts of epoxy and 5 to 80 parts of curing agent, or 0.05 % to 16 wt %, which includes low amounts of less than 1 %. As such, Lee clearly contemplates that low amounts of organoclay are sufficient to provide anticorrosive coating properties.
Lee does not teach the rotational viscosity at 10 rpm being lower than 55000 mPa s. However, Santhanam teaches epoxy based coating compositions using thickening agents to modify viscosity, and teaches epoxy based primers having viscosity at 10 rpm under ASTM d2196 in the recited range between 26600 mPas and 40000 mPas (6:35-40, 10:1-30), and states that such viscosities are excellent for the primer. As such, modifying the epoxy coating containing nanoparticles of Lee, including within the recited loading as taught by Lee to be suitable for anticorrosion, further modifying the coating to viscosities within the recited range, as Santhanam teaches such viscosities are suitable coating compositions, would be obvious modifications to a person of ordinary skill in the art.
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/055498 A1 (“Lee”) in view of US 6,448,366 (“Santhanam”) as evidenced by US 2007/0232727 (“Lin”) and US 2005/0070655 (“van den Bergen”) as applied to claim 4, further as evidenced by US 5,853,886 (“Pinnavaia”).
As to claims 6 and 7, Lee teaches that the particles may be montmorillonite (p. 8), which as evidenced by Pinnavaia, 1:39-41 are aluminosilicates (silico-aluminate).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/055498 A1 (“Lee”) in view of US 6,448,366 (“Santhanam”) and US 2005/0070655 (“van den Bergen”) as evidenced by US 2007/0232727 (“Lin”).
As to claim 8, the discussion of Lee and Santhanam with respect to claim 5 is incorporate by reference.
Lee as evidenced by van den Bergen teaches a clay particle modified with a quaternary ammonium, but not a protonised amine. However, van den Bergen teaches that numerous cations may be used as a modifier for clay particles, including octadecylammonium (see para. 0094) and other primary, secondary and tertiary ammonium ions. The method step requiring obtaining the long chain ion by protonising amines compatible with other formulation components is viewed as a product by process limitation, for which patentability is determined by the end product. In this case, van den Bergen .

Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/055498 A1 (“Lee”) in view of US 6,448,366 (“Santhanam”) and US 2005/0070655 (“van den Bergen”) as evidenced by US 2007/0232727 (“Lin”).
As to claim 11, Lee teaches anticorrosion paint formulation (pp. 13-14, teaching liquid coating formulation) comprising an epoxy resin (p. 6, l. 25) and nanoparticles (claim 1). Lee teaches that the nanoparticles are Cloisite 30B. Lin teaches epoxy resin composition usable in coatings (Lin, Abstract, para. [0037]) containing a filler including that Cloisite 30B, and that Cloisite 30B has dimensions of about 1 nm in thickness and 200 nm in length and width (Lin, para. [0074]), and are thus nanoparticles.
Lee recites that the nanoparticles are organically modified (pp. 8-9), teaching Cloisite 30B. Van Den Bergen evidences the use of nanoparticles of bentonite having an ammonium cation, wherein the ammonium cation contains a long chain having at least 16 carbon atoms (para. [0099], teaching Cloisite 30B, a bentonite clay comprising quaternary ammonium cation of hydrogenated tallow, which hydrogenated tallow consists of long chain molecules of at least 16 carbon atoms) (paras. 0100, 0101).  While Lee does not state the process by which these modified particles are obtained, Van den Bergen, para. 0051, such nanoparticles are known to be able to be made by exchanging the counterions in the mineral with the more hydrophobic ions., and as such, treating nanoparticles with ion exchange to obtain the treated nanoparticles is obvious over van den Bergen.
While not exemplified, Lee teaches nanoparticle loadings ranging from 0.06 % to 19 % by weight (claim 1, teaching 0.1-20 parts nanoparticles to 100 parts epoxy and 5-80 parts curing agent), which 
Lee does not teach the rotational viscosity at 10 rpm being lower than 55000 mPa s. However, Santhanam teaches epoxy based coating compositions having thickening agents, and teaches epoxy based primers having viscosity at 10 rpm under ASTM d2196 in the recited range between 26600 mPas and 40000 mPas (6:35-40, 10:1-30), and states that such viscosities are excellent for the primer. As such, modifying the epoxy coating containing nanoparticles of Lee, to adjust viscosity, including to viscosities within the recited range, is obvious given that Santhanam teaches such viscosities are suitable coating compositions.
It would therefore be obvious to a person of ordinary skill in the art to modify the composition of Lee, including having the recited nanoparticles, including in the recited loading range, as Lee suggests such amounts increase corrosion resistance, further adjusting viscosity, including to viscosities in the recited range, as Santhanam teaches that such viscosities are suitable for epoxy coatings, and further obtaining the modified particles by ion exchange, as van den Bergen teaches such a process for providing hydrophobic cations to clays.
As to claim 12, Lee as evidenced by van den Bergen teaches a clay particle modified with a quaternary ammonium, but not octadecylamine. However, van den Bergen teaches that numerous cations may be used as a modifier for clay particles, including octadecylammonium (see para. 0094) which would provide octadecylamine chains on the clay particles. Van den Bergen teaches such quaternary amines are used to improve compatibility with polymers (para. 0086). As such, modifying the composition of Lee in view of van den Bergen and Santhanam, including with octadecylammonium to provide octadecylamine chains, would be obvious given the teaching of van den Bergen.
As to claim 14, Lee teaches that the particles may be montmorillonite (p. 8).

13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/055498 A1 (“Lee”) in view US 6,448,366 (“Santhanam”) and US 2005/0070655 (“van den Bergen”) as evidenced by US 2007/0232727 (“Lin”) as applied to claim 11, further as evidenced by US 5,853,886 (“Pinnavaia”).
As to claim 13, Lee teaches that the particles may be montmorillonite (p. 8), which as evidenced by Pinnavaia, 1:39-41 are aluminosilicates (silico-aluminate).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/055498 A1 (“Lee”) in view of US 4,588,075 (“Suss”) as evidenced by US 2007/0232727 (“Lin”) and US 2005/0070655 (“van den Bergen”). 
As to claim 9, Lee teaches anticorrosion paint formulation (pp. 13-14, teaching liquid coating formulation) comprising an epoxy resin (p. 6, l. 25) and nanoparticles (claim 1). Lee teaches that the nanoparticles are Cloisite 30B. Lin teaches epoxy resin composition usable in coatings (Lin, Abstract, para. [0037]) containing a filler including that Cloisite 30B, and that Cloisite 30B has dimensions of about 1 nm in thickness and 200 nm in length and width (Lin, para. [0074]). The teaching of Lin teaches that the nanoparticles inherently meet the limitation of a few hundred and about one nanometer, respectively, as to lateral dimensions and thickness, and are thus mostly bidimensionally developed.
Lee recites that the nanoparticles are organically modified (pp. 8-9), teaching Cloisite 30B. Van Den Bergen evidences the use of nanoparticles of bentonite having an ammonium cation, wherein the ammonium cation contains a long chain having at least 16 carbon atoms (para. [0099], teaching Cloisite 30B, a bentonite clay comprising quaternary ammonium cation of hydrogenated tallow, which hydrogenated tallow consists of long chain molecules of at least 16 carbon atoms) (paras. 0100, 0101).  The ion exchange reaction is interpreted as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. In this instance, the identical nanoparticles (such as montmorillonite) have been treated with the recited organic cations, and are thus presumed identical to 
Lee does not exemplify the recited amount of nanoparticles being lower than 1% by weight; however, Lee teaches the use of 0.1-20 parts of organoclay with 100 parts of epoxy and 5 to 80 parts of curing agent, or 0.05 % to 16 wt %, which includes low amounts of less than 1 %. As such, Lee clearly contemplates that low amounts of organoclay are sufficient to provide anticorrosive coating properties.
Lee teaches mixtures of resins, including epoxy resin and polyurethane, and xylene (13:5-15), the latter of which is “alkylic,” having an alkyl group. To the extent that the claims require all of epoxy, polyurethane, acrylic , alkylic and polyester, Lee does not teach such a mixture of all components. However, Suss teaches the use of a variety of film forming resins, including acrylic, polyesters, alkyl acrylates (alkylic and acrylic resin), polyurethane and epoxy (2:40-3:25), in coating compositions with organically modified clay minerals (abstract), and as such, the combination of the recited resins in combination with clays are an obvious modification of the composition of Lee.

Claims 1, 2, 5-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0294918 (“Kenig”) in view of US 6,448,366 (“Santhanam”).
As to claims 1 and 2, Kenig teaches an anticorrosion paint containing the recited resin bases, and bidimensionally developed nanoparticles (abstract). Kenig teaches amounts of nanoparticles less than 1% by weight (claim 13). Kenig teaches the nanoparticles are treated by ion exchange with octadecylamine (para. 0022, claim 1, teaching ion exchange using octadecylamine). As such, given the identity between this molecule and the recited molecule, the nanoparticles are presumed hydrophobic. Kenig teaches viscosities in the recited range (Table 2, claim 10). 

As to claim 5, Kenig teaches compositions having 0.5 % by weight of nanoparticles (claim 14).
As to claim 6, Kenig teaches silicoaluminate nanoparticles (claim 15).
As to claim 7, Kenig teaches montmorillonite nanoparticles (claim 16).
As to claim 8, Kenig teaches the long chain molecular ions are obtained by protonising amines (claim 17).
As to claim 11, Kenig teaches preparation of an anticorrosion paint or coating formulation (abstract). Kenig teaches treating nanoparticles by ion exchange reaction with long chain molecules of preferably 16 carbon atoms (para. 0015). Kenig teaches adding less than 1% by weight of nanoparticles to a coating or paint formulation (para. 0014), and teaches viscosity preferably lower than 55000 mPa s (para. 0018), and greater than 26600 mPa s (Tables 1 and 2, examples). Kenig differs from the claims because the claims are construed as being measured under ASTM D2196 (see specification, pp. 6-7), and Kenig does not recite this standard. However, Santhanam teaches epoxy based coating compositions having thickeners, and teaches epoxy based primers having viscosity at 10 rpm under ASTM d2196 in the recited ranges between 26600 mPas and 55000 mPas or 40000 mPas (6:35-40, 10:1-30) as required by claims 1 and 2, and states that such viscosities are excellent for the primer. As such, modifying the epoxy coating composition of Kenig, including to viscosities within the recited range, is an obvious modification 
As to claim 12, Kenig exemplifies octadecylamine chains (para. 0022).
As to claims 13 and 14, Kenig teaches silicoaluminate based nanoparticles (claim 15), specifically montmorillonite (claim 14).

Double Patenting
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,550,269. 
Patented claim 1 recites the anticorrosion paint formulation having the recited resins, including mixture thereof, and the same less than 1 wt % amount of nanoparticles that are platelet and thus bidimensionally developed and have surfaces modified with octadecylammonium ions. These are construed to be the same as those provide by ion exchange with long chain molecules of at least 16 carbon atoms, and are thus presumed to be hydrophobic.

Claims 1, 2, 5-8, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 10,550,269 in view of US 6,448,366 (“Santhanam”). 

Patented claim 1 recites 0 to 1 wt % of nanoparticles, which includes the 0.5 wt % required by claim 5. Patented claim 3 recites the silicoaluminate based materials required by claim 6, and patented claim 4 recites the montmorillonite required by claim 7. As to claim 8, the limitation is construed as a product by process limitation. It is presumed that the octadecylammonium ion is the same as that that would be provided by protonising amines. Patented claim 5 meets the limitation of claim 10. 
As to claims 11, patented claim 7 recites a method for preparing an anticorrosion paint or primer by treating nanoparticles by ion exchange of octadecylammonium ions, which meets the recited 16 carbon hydrophobic chains, and adding the recited amounts to a paint or coating formulation, and teaches a recited viscosity that is the same as recited. The octadecylammonium chains incorporate an octadecylamine chain as required by claim 12. Patented claims 8-10 recite the particles required by claims 13-15. Patented claim7  differs from the present claims, because while patented claim 7 recites .

Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive. 
Applicant’s amendments do not restore the priority of claims 1, 2, 5-9, and 11-14 to the filing date of US 12/998,645. This is because ASTM D2196 is nowhere specified in the parent application.
Applicant’s amendments to claims 1, 2, 5-8, 11-14 also do not distinguish over the cited references, because the resins are recited in the alternative in claim 1. Further, the reference of Santhanam discloses ranges overlapping the recited viscosity as measured under ASTM D2196 as suitable for primer coatings. 
Applicant’s amendment to claim 9 is acknowledged. However, it is not deemed to be a patentable combination because it is known to use all of the recited resins with organically modified clay in coatings, as taught by Suss.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764